                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CHAD A. MOORE,
                                             Case No. 2:18-cv-379
       Petitioner,                           JUDGE ALGENON L. MARBLEY
                                             Chief Magistrate Judge Elizabeth P. Deavers
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                            REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Motion to Dismiss,

and the exhibits of the parties. For the reasons that follow, the Magistrate Judge RECOMMENDS

that Respondent’s Motion to Dismiss (ECF No. 7) be GRANTED and that this action be

DISMISSED unless Petitioner notifies the Court, within FOURTEEN (14) DAYS, that he wishes

to delete his unexhausted claims and proceed solely on his remaining exhausted claim of the denial

of the effective assistance of counsel.

Facts and Procedural History

       Petitioner challenges his October 2016, convictions after a jury trial in the Licking County

Court of Common Pleas on possession of criminal tools, cultivating marijuana, and possession of

methamphetamine. The Ohio Fifth District Court of Appeals summarized the facts and procedural

history as follows:

       {¶ 2} This case arose on September 2, 2015 at an address on Columbus Road in
       Licking County, Ohio when the Licking County SWAT team and the Central Ohio
       Drug Enforcement Task Force (CODE TF) executed a daytime no-knock search
       warrant at appellant’s residence. Appellant and a female were found in bed and
       appellant was holding a gray safe. Inside the safe were approximately 50 grams of
methamphetamine, “jeweler bags,” a digital scale, and cash. The ensuing search of
the residence located a marijuana grow operation and firearms. Appellant is
prohibited from possessing firearms due to a felony attempted drug trafficking
conviction.

{¶ 3} On September 3, 2015, Detective Kyle Boerstler of the Licking County
Sheriff’s Department filed a “Criminal Complaint/Arrest Warrant” charging
appellant with one count of aggravated drug trafficking (methamphetamine)
pursuant to R.C. 2925.03(A)(2)(C)(1)(d), a felony of the first degree.

{¶ 4} Appellant’s initial appearance occurred on September 3, 2015 and a
preliminary hearing was scheduled for September 10, 2015. On September 8, 2015,
appellee moved to continue the preliminary hearing for a week “in order to allow
additional time for investigation purposes before this matter is presented to the
[grand jury.]” The trial court granted the motion on September 9, 2015, continuing
the preliminary hearing to September 17, 2015.

{¶ 5} On September 17, 2015, appellant was charged by indictment upon one count
each of aggravated drug possession (methamphetamine) [Count I], cultivation of
marijuana [Count II], having weapons while under disability [Count III], and
possession of criminal tools [Count IV]. Counts I, II, and IV were accompanied by
firearm and forfeiture specifications.1 About one hour after the indictment was
filed, appellant filed a motion to dismiss the criminal complaint because he was not
afforded a timely preliminary hearing.

{¶ 6} Appellant filed a (second) pro se motion to dismiss the criminal complaint on
September 21, 2015 although he was represented by counsel.

{¶ 7} An oral hearing on the motion(s) to dismiss the criminal complaint was held
on September 24, 2015 and the trial court overruled the motions by judgment entry.

{¶ 8} Appellant entered pleas of not guilty and the matter proceeded to pretrial
litigation. Appellant filed a number of motions, both pro se and by counsel.
Relevant to this appeal, defense trial counsel filed a “Motion to Suppress Evidence
Based upon Invalid Search Warrant” on November 2, 2015, arguing the affidavit
in support of the search warrant does not support a finding of probable cause.
Appellant argued the information provided by “James Springs” was stale and the
affiant did not personally speak to a second unnamed source whose credibility was
not ascertained or referenced in the affidavit.

{¶ 9} Appellee responded with a memorandum in opposition.

{¶ 10} The trial court considered the motion to suppress pursuant to a non-oral
hearing limited to reviewing the four corners of the affidavit. The trial court
overruled the motion to suppress by judgment entry dated November 30, 2015.



                                         2
       {¶ 11} The matter proceeded to trial by jury and appellant was found guilty as
       charged. Appellant was sentenced to an aggregate prison term of eleven and a half
       years.
       {¶ 12} Appellant now appeals from the judgment entry of his convictions and
       sentence.

       {¶ 13} Appellant raises two assignments of error:

       ASSIGNMENTS OF ERROR

       {¶ 14} “I. APPELLANT WAS DENIED DUE PROCESS AFFORDED BY THE
       5TH AND 14TH AMENDMENTS OF THE U.S. CONSTITUTION, OHIO LAW
       AND CRIMINAL RULES WHEN HIS PRELIMINARY HEARING WAS
       CONTINUED BY THE STATE WITHOUT DUE PROCESS OR
       JUSITIFICATION.”

       {¶ 15} “II. APPELLANT’S MOTION TO SUPPRESS DUE TO A FALSE AND
       DEFECTIVE SEARCH WARRANT SHOULD HAVE BEEN GRANTED.”

State v. Moore, 5th Dist. No. 16-CA-26, 2016 WL 6494225, at *1-2 (Ohio Ct. App. Oct. 28, 2016).

On October 28, 2016, the appellate court affirmed the judgment of the trial court. Id. Petitioner

did not file an appeal to the Ohio Supreme Court.

       On June 13, 2016, while his direct appeal remained pending, Petitioner filed a motion for

a new trial. (ECF No. 6, PAGEID # 324.) On August 25, 2016, the appellate court denied the

motion for a new trial. (PAGEID # 339.) Petitioner timely appealed; however, on December 27,

2016, the appellate court granted his motion to voluntary dismiss the appeal. (PAGEID # 343.)

On November 28, 2016, he filed a petition for post-conviction relief. On January 13, 2017, the

trial court denied that action for lack of jurisdiction due to Petitioner’s pending appeal. (PAGEID

# 378.) On January 26, 2017, Petitioner filed an application to reopen the appeal pursuant to Ohio

Appellate Rule 26(B). (ECF No. 6, PAGEID # 249.) On March 27, 2017, the appellate court

denied the Rule 26(B) application. (PAGEID # 283.) On July 26, 2017, the Ohio Supreme Court

declined to accept jurisdiction of the appeal. State v. Moore, 150 Ohio St.3d 1411 (Ohio 2017).




                                                3
       On April 24, 2018, Petitioner filed this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. He asserts that he was denied due process when his preliminary hearing was

continued without due process or justification (claim one); that the trial court improperly failed to

grant his motion to suppress evidence based on a false and defective search warrant (claim two);

and that he was denied the effective assistance of trial and appellate counsel (claim three). It is

the position of the Respondent that this action should be dismissed without prejudice as

unexhausted.

Exhaustion

       Before a federal habeas court may grant relief, a state prisoner must exhaust his available

remedies in the state courts. 28 U.S.C. § 2254(b)(1); Castille v. Peoples, 489 U.S. 346, 349 (1989);

Silverburg v. Evitts, 993 F.2d 124, 126 (6th Cir. 1993). If a habeas petitioner has the right under

state law to raise a claim by any available procedure, he has not exhausted that claim. 28 U.S.C. §

2254(b), (c). Moreover, a constitutional claim for relief must be presented to the state’s highest

court in order to satisfy the exhaustion requirement. O’Sullivan v. Boerckel, 526 U.S. 838 (1999);

Manning v. Alexander, 912 F.2d 878, 881 (6th Cir. 1990).

       Furthermore, federal habeas courts may not entertain “mixed petitions,” i.e., petitions that

present both exhausted and unexhausted claims. Rose v. Lundy, 455 U.S. 509 (1982). However,

federal courts have the discretion to stay a mixed petition in order to permit a petitioner to present

any unexhausted claim to the state courts, and then to return to federal court for review of all, now

exhausted, claims.    Rhines v. Weber, 544 U.S. 269 (2005).           However, stays under these

circumstances should be only sparingly used; stays are not appropriate, for example, when the

unexhausted grounds are plainly meritless. Id. at 278. A petitioner seeking a stay to permit




                                                  4
exhaustion of an unexhausted claim must demonstrate both good cause for having failed to exhaust

his state court remedies and a potentially meritorious claim. Id. at 277-78.

       Claims one and two remain unexhausted. Petitioner raised these claims on direct appeal;

however, he never filed an appeal to the Ohio Supreme Court.1 Moreover, he may now still pursue

a motion for a delayed appeal pursuant to Ohio Supreme Court Rule of Practice 7.01(A)(4)(a).

Moreover, the record does not reflect that Petitioner’s claims are potentially meritorious so as to

warrant a stay under Rhines. The state appellate court rejected both of Petitioner’s claims on the

merits. State v. Moore, 2016 WL 6494225, at *2-3. Moreover, in claim one, Petitioner raises an

issue regarding the alleged violation of state law. This claim does not provide him a basis for

relief. This Court’s review is limited to consideration of claims alleging a violation of “the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Claims based on a

“perceived error of state law” fall outside the scope of the Court’s review and, therefore, do not

constitute cognizable grounds for federal habeas relief. See id.; see also Wilson v. Corcoran, 562

U.S. 1, 5 (2010) (quoting Estelle v. McGuire, 502 U.S. at 67-68) (“it is not the province of a federal

court to reexamine state-court determinations on state-law questions”); Pulley v. Harris, 465 U.S.

37, 41 (1984). Similarly, in claim two, Petitioner asserts an alleged violation of the Fourth

Amendment. Generally, habeas corpus relief cannot be based on an alleged violation of the Fourth

Amendment, so long as the petitioner had an opportunity to present the claim to the state courts.

Stone v. Powell, 428 U.S. 465, 482 (1976); Riley v. Gray, 674 F.2d 522, 526 (6th Cir. 1982)

(opportunity for full and fair litigation of a Fourth Amendment claim exists where the state




1
 Petitioner appears to indicate that he did file a timely appeal to the Ohio Supreme Court.
Petition (ECF No. 1, PAGEID# 2.) However, the record indicates that his appeal in the Ohio
Supreme Court related to Rule 26(B) proceedings. (ECF No. 1-5, PAGEID # 42-43.)
                                                  5
procedural mechanism presents an opportunity to raise the claim, and presentation of the claim

was not frustrated by a failure of that mechanism.)

       One, the key purpose of federal habeas corpus is to free innocent prisoners. But
       whether an investigation violated the Fourth Amendment has no bearing on whether
       the defendant is guilty. [Stone v. Powell], at 490, 96 S.Ct. 3037. Two, exclusion
       is a prudential deterrent prescribed by the courts, not a personal right guaranteed by
       the Constitution. Any deterrence produced by an additional layer of habeas review
       is small, but the cost of undoing final convictions is great. Id. at 493, 96 S.Ct. 3037.

Good v. Berghuis, 729 F.3d 636, 637 (6th Cir. 2013). Ohio permits a criminal defendant to file a

motion to suppress evidence prior to trial. See Ohio R. Crim. P. 12(C)(3). Further, there is no

basis in the record upon which to find that Petitioner was unable to present a claim under the Fourth

Amendment because of a failure of Ohio’s procedural mechanism. To the contrary, the appellate

court affirmed the trial court’s denial of his motion to suppress evidence. State v. Moore, 2016

WL 6494225, at *3.        Therefore, Petitioner’s claim regarding the violation of the Fourth

Amendment does not provide a basis for federal habeas relief. See Davis v. Morgan, No. 2:15-cv-

00613, 2016 WL 6493420, at *9 (S.D. Ohio Nov. 2, 2016).

       For the foregoing reasons, a stay of proceedings would not be warranted under Rhines.

Recommended Disposition

       For the foregoing reasons, the Undersigned RECOMMENDS that Respondent’s Motion

to Dismiss this action without prejudice as unexhausted be GRANTED and that this action be

DISMISSED unless Petitioner notifies the Court, within FOURTEEN (14) DAYS, that he wishes

to delete his unexhausted claims and proceed solely on his remaining exhausted claim of the denial

of the effective assistance of counsel.




                                                  6
                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140,

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.

                                                       _s/ Elizabeth A. Preston Deavers
                                                       Elizabeth A. Preston Deavers
                                                       Chief United States Magistrate Judge




                                                   7
